DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
	Claims 1-6, 8, 10-12, and 19-27 are pending and examined in the following Office action. 

Claim Objections and Rejections that are Withdrawn
	The claim objection is withdrawn in light of Applicant’s amendment to the claim. 
	The indefiniteness rejections are withdrawn in light of Applicant’s amendment to the claims.  
	The obviousness rejection is withdrawn in light of Applicant’s amendment to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



New Matter
Claims 1 and 19 introduce new matter as the claims recite the limitation: "a nucleotide sequence encoding an alpha (1,3) and (1,4) fucosidase each fused to a signal peptide for localization.” There is no support in the specification for this limitation. The limitation of:  " a nucleotide sequence encoding an alpha (1,3) and (1,4) fucosidase each fused to a signal peptide for localization" was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses alpha 1,3 fucosidases and alpha 1,3/4 fucosidases but does not describe the instantly claimed limitation.  There is no guidance in the specification to select two separate fucosidases and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 
In fact, Applicant defines fucosidases as EC 3.2.1.111 and alpha-1,3-fucosidases on page 17, paragraph 0119. Thus, Applicant contemplates using only those fucosidases with at least 1,3 
Furthermore, the specification only exemplifies the use of a single fucosidase and xylosidase. The fucosidase used by Applicant is SEQ ID NO: 13, as stated on page 10, paragraph 077. 

Claims 1-6, 8, 10-12, and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are broadly drawn to a nucleotide sequence encoding an alpha (1,3) fucosidase and an alpha (1,4) fucosidase, each fused to a signal peptide for localization in subcellular compartment of a plant or plant cell. 
The specification describes the use of a single fucosidase (SEQ ID NO: 13) and a single xylosidase. SEQ ID NO: 13 is an α-1,3/4-fucosidase from Streptomyces. 
The specification fails to describe any α-1,3-fucosidase or α-1,4-fucosidase activity alone. 
The state of the art is such that one of skill in the art would not recognize that Applicant was in possession of either an α-1,3-fucosidase or α-1,4-fucosidase. Rather, the skilled artisan would only recognize Applicant was in possession of an α-1,3/4-fucosidase. For example, 
Given the state of the art and the disclosure of the instant specification, the skilled artisan would not recognize that Applicant was in possession of any fucosidase that only acts on 1,3 linkages and a second fucosidase that acts only on 1,4 linkages. Applicant has not identified any structure that is responsible for 1,4 linkage activity or any structure that is responsible for 1,3 linking activity. Therefore, the claims are not sufficiently described in view of the disclosure. 
The Federal Circuit has clarified the application of the written description requirement to inventions in the field of biotechnology.  The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F. 3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
The Applicants fail to describe a representative number of fucosidases with the specific activity claimed.  The Applicants only describe a fucosidase having α-1,3/4 activity.  Furthermore, the Applicants fail to describe structural features common to members of the claimed genus of fucosidases only having α-1,3 activity or 1,4 activity.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for α-1,3 activity or 1,4 activity, it remains 
	(See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).


Indefiniteness 
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-12, and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification redefines fucosidase to refer only to fucosidases with alpha-1,3 activity. See page 17, paragraph 0119. Applicant’s amendment to the claims, however, uses “fucosidase” in general terms (i.e. removes fucose) without the definition explicitly set forth by the specification. 
	Given the shifting terms, the metes and bounds of the claimed invention cannot be determined as claimed. For example, the claims could be interpreted as requiring fucosidase with one with alpha 1,3 and the other with 1,4 activity or with alpha 1,3 and the other with 1,3/4 
	For the purposes of compact prosecution, the Examiner has interpreted the claims to require that all fucosidases have 1,3 activity. 

	Claim 1 is also recites “the fucosidase” in line 10. The claim is indefinite because it is unclear which fucosidase is being referred to. 

	Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN UYENO/
Primary Examiner, Art Unit 1662